--------------------------------------------------------------------------------

Exhibit 10.12
 
July 1, 2014


Douglas E. Meikle


Dear Mr. Meikle,


Cameron International Corporation (the “Company”) considers the establishment
and maintenance of a sound and vital management to be essential for the
protection and enhancement of the best interests of the Company and its
shareholders.  The Company recognizes that, as is the case with many
publicly-held corporations, the possibility of a Change in Control1  may arise
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders.  Accordingly,
the Compensation Committee of the Board of Directors of the Company (the
“Committee”) has determined that appropriate steps should be taken to assure the
Company of the continuation of your service and to reinforce and encourage the
attention and dedication of members of the Company’s management to their
assigned duties without distraction in circumstances arising from the
possibility of a Change in Control. In particular the Committee believes it
important, should the Company or its shareholders receive a proposal for or
notice of a Change in Control, or consider one itself, that you be able to
assess and advise the Company whether such transaction would be or is in the
best interests of the Company and its shareholders, and to take such other
action regarding such transaction as the Committee might determine to be
appropriate, without being influenced by the uncertainties of your own
situation.
 
In order to induce you to remain in the employ of the Company, this letter
agreement (the “Agreement”), prepared pursuant to authority granted by the
Committee, sets forth the compensation and severance benefits which the Company
agrees will be provided to you should your employment with the Company be
terminated in connection with a Change in Control under the circumstances
described below.
 
This Agreement shall remain in full force and effect for as long as you remain
in your current position with the Company or any other position of equal or
higher grade which is classified as entitled to a Change in Control Agreement
with the same severance multiple; provided, however, that this Agreement shall
terminate and cease to be in full force and effect upon your giving notice of
your intent to terminate your employment with the Company for any reason other
than Good Reason, whether by Retirement, early retirement, or otherwise.  This
Agreement supersedes any prior agreement between you and the Company regarding
the subject matter hereof.  For the avoidance of doubt, this agreement does not
supersede the terms of any equity incentive compensation arrangement governing
the terms of your equity incentive awards.
 

--------------------------------------------------------------------------------

1 Reference is made to Annex I hereto for definitions of certain terms used in
this Agreement, and such definitions are incorporated herein by such reference
with the same effect as if set forth herein.  Certain capitalized terms used in
this Agreement in connection with the description of various Plans are defined
in the respective Plans, but if any conflicts with a definition herein
contained, the latter shall prevail.
 
1

--------------------------------------------------------------------------------

1.                    Termination in Connection with a Change in Control.
 
(a)            If there is a termination of your employment with the Company
either by the Company without Cause or by you for Good Reason during the period
between the Effective Date of a Change in Control and two years following the
Effective Date (the “Effective Period”), and if such Effective Date occurs
during the term of this Agreement, you shall be entitled to the following
benefits, whether or not this Agreement has been cancelled prior to the time of
your termination:
 
(i)            all benefits conferred upon you by the Severance Package, and
 
(ii)          in addition, all benefits payable under the provisions either of
the Company’s employee and executive Plans in which you are a participant
immediately prior to the Effective Date, or of those plans in existence at the
time of the applicable Termination Date, whichever are more favorable to you, in
accordance with the terms and conditions of such Plans or plans, such benefits
to be paid under such Plans or plans and not under this Agreement.
 
(b)           Notwithstanding the above, you shall not be entitled to the
Severance Package if your termination results from your death or Disability,
unless your death or Disability occurs (i) during the Effective Period and (ii)
after either it has been decided that you will be terminated without Cause
during the Effective Period, or you have given notice of termination for Good
Reason during the Effective Period.
 
(c)            You shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment, nor shall the amount
of any payment provided for in this Agreement be reduced by any compensation
earned by you as the result of your employment by another employer after the
applicable Termination Date.
 
2.                    Procedures for Termination.
 
(a)            If it is intended that your employment be terminated by you for
Good Reason you shall transmit to the Company written notice setting forth the
particulars upon which you base your determination that Good Reason exists and,
only if the stated basis therefore is capable of being cured, requesting a cure
within ten days. Failing such a cure, a “final separation” shall then occur, and
if such stated basis is not capable of cure by the Company, “final separation”
shall occur simultaneously with delivery of such notice.  For purposes of this
Agreement, a “Termination Date” shall be deemed to have occurred upon the date
of such “final separation”.
 
(b)           If it is intended that your employment be terminated by the
Company, whether with Cause or without Cause, a “Termination Date” shall be
deemed to have occurred upon the 30th day following the date of your receipt of
written notice from the Company of this determination, or upon the date
specified in such notice, whichever is later.
 
2

--------------------------------------------------------------------------------

3.                    Dispute Resolution.
 
(a)            It is irrevocably agreed that if any dispute arises between us
under this Agreement: (i) exclusive jurisdiction shall be in the lowest Texas
state court of general jurisdiction sitting in Harris County, Texas; (ii) we are
each at the time present in Texas for the purpose of conferring personal
jurisdiction; (iii) any such action may be brought in such court, and any
objection that the Company or you may now or hereafter have to the venue of such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court is waived, and we each agree not to plead or
claim the same; (iv) service of process in any such proceeding or action may be
effected by mailing a copy thereof by registered or certified mail, return
receipt requested (or any substantially similar form of mail), postage prepaid,
to such party at the address provided in Section 6 hereof; and (v) prior to any
trial on the merits, we will submit to court supervised, non-binding mediation.
 
(b)            Notwithstanding any contrary provision of Texas law, the Company
shall have the burden of proof with respect to any of the following: (i) that
Cause existed at the time any notice was given to you under Section 2; (ii) that
Good Reason did not exist at the time notice was given to the Company under
Section 2; and (iii) that a Change in Control has not occurred.
 
4.                    Successors; Binding Agreement.
 
(a)            In the event any Successor (as defined below) does not assume
this Agreement by operation of law the Company will seek to have such Successor,
by agreement in form and substance satisfactory to you, expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it.  If there has been a Change in
Control prior to, or a Change in Control will result from, any such succession,
then failure of the Company to obtain at your request such agreement prior to or
upon the effectiveness of any such succession (unless assumption occurs as a
matter of law) shall constitute Good Reason for termination by you of your
employment and, upon delivery of your written notice of termination to the
Company, you shall be entitled to the benefits provided for in this Agreement as
a result of such termination.  “Successor” shall mean any Person that succeeds
to, or has the ability to control, the Company’s business as a whole, whether
directly by merger, consolidation, spin-off or similar transaction or indirectly
by purchase of the Company’s Voting Securities or acquisition of all or
substantially all of the assets of the Company.
 
(b)           This Agreement shall inure to the benefit of and be enforceable by
your personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees.
 
5.                   Fees and Expenses. The Company shall pay all legal fees and
expenses incurred by you as a result of you seeking to interpret, obtain, assert
or enforce any right or benefit conferred upon you by this Agreement to the
extent you are the prevailing part. Such payment shall be made on or before the
last day of the taxable year following the taxable year in which you incurred
the applicable legal fees and expenses.
 
6.                    Notices.  Any and all notices required or permitted to be
given hereunder shall be in writing and shall be deemed to have been given when
delivered in person to the persons specified below or deposited in the United
States mail, certified or registered mail, postage prepaid and addressed as
follows:
 
3

--------------------------------------------------------------------------------

                         If to the Company:                Cameron International
Corporation
1333 West Loop South, Suite 1700
 Houston, Texas 77027
Attention: Chief Executive Officer




If to you:                                          Douglas E. Meikle
 
Either party may change, by the giving of notice in accordance with this Section
6, the address to which notices are thereafter to be sent.
 
7.                   Validity.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
 
8.                   Survival.  All obligations undertaken and benefits
conferred pursuant to this Agreement shall survive any termination of your
employment and continue until performed in full.
 
9.                    Miscellaneous.  No provision of this Agreement may be
modified, waived or discharged unless such modification, waiver or discharge is
agreed to in writing signed by you and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or of compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.  This Agreement shall be governed in all respects,
including as to validity, interpretation, construction, performance and effect,
by the internal laws of the State of Texas without regard to choice of law
principles.
 
10.                Duplicate Originals.  This Agreement has been executed in
duplicate originals, with one to be held by each of the parties hereto.
 
4

--------------------------------------------------------------------------------

If this Agreement correctly sets forth our understanding with respect to the
subject matter hereof, please sign and return one copy of this Agreement to the
Company.


 
Sincerely,
 
CAMERON INTERNATIONAL CORPORATION
       
By:
/s/ Jack B. Moore
   
Jack B. Moore
   
President and
   
Chief Executive Officer



Agreed to as of the _____ day
of                                                                                    


/s/ Douglas E. Meikle
 
Douglas E. Meikle
 

 
5

--------------------------------------------------------------------------------

Annex I to Agreement dated July 1, 2014
between
Cameron International Corporation
and
Douglas E. Meikle


DEFINITION OF
CERTAIN TERMS


“Agreement” means the letter agreement between Douglas E. Meikle and the Company
dated July 1, 2014.
 
“Bonus Plan” means for each year, the Company’s Management Incentive
Compensation Plan or any other Plan adopted by the Board which provides for the
payment of additional compensation on an annual basis to senior executive
officers contingent upon the Company’s results of operations for that specific
year, in either case as such Plan shall be amended or modified to, but not on or
after, any Effective Date.
 
“Cause” means (i) your conviction by a court of competent jurisdiction, from
which conviction no further appeal can be taken, of a felony-grade crime
involving moral turpitude, or (ii) your willful failure to perform substantially
your duties with the Company (other than a failure due to physical or mental
illness) which is materially and demonstrably injurious to the Company.  No act
or failure to act on your part shall be considered “willful” unless done, or
omitted to be done, by you in bad faith and without reasonable belief that your
action or omission was in, or not opposed to, the best interests of the Company.
 
“Change in Control” means the earliest date at which:
 
(i)            any Person is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
outstanding Voting Securities, other than through the purchase of Voting
Securities directly from the Company through a private placement;
 
(ii)           individuals who constitute the Board on the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least two-thirds of the directors comprising the
Incumbent Board shall from and after such election be deemed to be a member of
the Incumbent Board;
 
(iii)          a merger or consolidation involving the Company or its stock or
an acquisition by the Company, directly or indirectly or through one or more
subsidiaries, of another entity or its stock or assets in exchange for the stock
of the Company, unless, immediately following such transaction, 50% or more of
the then outstanding Voting Securities of the surviving or resulting corporation
or entity will be (or is) then beneficially owned, directly or indirectly, by
the individuals and entities who were the beneficial owners of the Company’s
outstanding Voting Securities immediately prior to such transaction (treating,
for purposes of determining whether the 50% continuity test is met, any
ownership of the Voting Securities of the surviving or resulting corporation or
entity that results from a stockholder’s ownership of the stock of, or other
ownership interest in, the corporation or other entity with which the Company is
merged or consolidated as not owned by persons who were beneficial owners of the
Company’s outstanding Voting Securities immediately prior to the transaction);
 
A-1

--------------------------------------------------------------------------------

(iv)         all or substantially all of the assets of the Company are sold or
transferred to a Person as to which (A) the Incumbent Board does not have
authority (whether by law or contract) to directly control the use or further
disposition of such assets and (B) the financial results of the Company and such
Person are not consolidated for financial reporting purposes.
 
Anything else in this definition to the contrary notwithstanding, no Change in
Control shall be deemed to have occurred by virtue of any transaction which
results in you, or a group of Persons which includes you, acquiring 20% or more
of either the combined voting power of the Company’s outstanding Voting
Securities or the Voting Securities of any other corporation or entity which
acquires all or substantially all of the assets of the Company, whether by way
of merger, consolidation, sale of such assets or otherwise.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Defined Contribution Plan” means the Company’s Retirement Savings Plan and
Nonqualified Deferred Compensation Plan, as the same shall be amended or
modified prior to, but not on or after, any Effective Date.
 
“Disability” means your continuing full-time absence from your duties with the
Company for 180 days or longer as a result of physical or mental incapacity.
 
“Effective Date” means the earliest date to occur of any of the following: (i)
any of the events set forth under the definition of Change in Control shall have
occurred; (ii) the receipt by the Company of a Schedule 13D stating the
intention of any Person to take actions which, if accomplished, would constitute
a Change in Control; (iii) the public announcement by any Person of its
intention to take any such action, in each case without regard for any
contingency or condition which has not been satisfied on such date; (iv) the
agreement by the Company to enter into a transaction which, if consummated,
would result in a Change in Control; or (v) consideration by the Board of a
transaction which, if consummated, would result in a Change in Control.
 
If, however, an Effective Date occurs but the proposed transaction to which it
relates ceases to be actively considered, the Effective Period will be deemed
not to have commenced for purposes of this Agreement.  If an Effective Date
occurs with respect to a proposed transaction which ceased to be actively
considered but for which active consideration is revived, the Effective Date
with respect to the Change in Control that ultimately occurs shall be that date
upon which consideration was revived and ultimately carried through to
consummation.
 
A-2

--------------------------------------------------------------------------------

“Effective Period” means the period between the Effective Date of a Change in
Control and the later of (i) two years following the Effective Date or (ii) one
year following the consummation of the Change in Control.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Good Reason” means any of the following:
 
(i)            a change in your status, title(s) or position(s) with the
Company, including as an officer of the Company, which, in your reasonable
judgment, does not represent a promotion, with commensurate adjustment of
compensation, from your status, title(s) and position(s) immediately prior to
the Effective Date; or the assignment to you of any duties or responsibilities
which, in your reasonable judgment, are inconsistent with such status, title(s)
or position(s); or the withdrawal from you of any duties or responsibilities
which in your reasonable opinion are consistent with such status, title(s) or
position(s); or any removal of you from or any failure to reappoint or reelect
you to such position(s); provided that the circumstances described in this item
(i) do not apply if as a result of your death, Retirement, or Disability or
following receipt by you of written notice from the Company of the termination
of your employment for Cause;
 
(ii)           a reduction by the Company any time after the Effective Date in
your then current base salary;
 
(iii)          the failure by the Company to continue in effect any Plan in
which you were participating immediately prior to the Effective Date other than
as a result of the normal expiration or amendment of any such Plan in accordance
with its terms; or the taking of any action, or the failure to act, by the
Company which would adversely affect your continued participation in any such
Plan on at least as favorable a basis to you as is the case immediately prior to
the Effective Date or which would materially reduce your benefits under any such
Plan or deprive you of any material benefit enjoyed by you immediately prior to
the Effective Date, except with your express written consent;
 
(iv)         the relocation of the principal place of your employment to a
location 25 miles further from your principal residence without your express
written consent;
 
(v)           the failure by the Company upon a Change in Control to obtain the
express assumption of this Agreement by any Successor (other than by operation
of law);
 
(vi)         any refusal by the Company to continue to allow you to attend to or
engage in matters or activities not directly related to the business of the
Company which you attended to or were engaged in immediately prior to the
Effective Date and which do not otherwise violate your obligations of employment
with the Company; or
 
(vii)       any continuing material default by the Company in the performance of
its obligations under this Agreement, whether before or after a Change in
Control.
 
A-3

--------------------------------------------------------------------------------

“Market Value” means, when used with respect to Shares or Voting Securities, the
closing price thereof on the New York Stock Exchange on the date for which the
Market Value is to be determined, or if not listed thereon, on such other
exchange as shall at that time constitute the principal exchange for trading the
Shares or Voting Securities.
 
“Other Plans” means any thrift, bonus or incentive, stock option or stock
accumulation, pension, medical, disability, accident or life insurance plan,
program or policy of the Company which is intended to benefit employees of the
Company similarly situated to you (other than the Bonus Plan, Defined Benefit
Plan, Defined Contribution Plan, or LTIP Plan).
 
“Person” means any individual, corporation, partnership, group, association or
other “person,” as such term is used in Sections 13(d) and 14(d) of the Exchange
Act, other than the Company or any Plans sponsored by the Company.
 
“Perquisites” means individual perquisite benefits received by you immediately
prior to the Effective Date, including, but not limited to, club membership dues
and certain automobile expenses.
 
“Plans” means the Bonus Plan, Defined Benefit Plan, Defined Contribution Plan,
LTIP Plan, and Other Plans.
 
“Retirement” means termination of your employment on or after the attainment of
age 60 and 10 years of service under the Defined Contribution Plan.
 
“Severance Package” means your right to receive, and the Company’s obligation to
pay and/or perform the following:
 
(a)           the Company shall pay to you, on the date six months, two days
after the applicable Termination Date, a lump sum cash amount equal to the sum
of (i) one times the highest annual rate of base salary in effect during the
current year or any of the three years preceding the Termination Date, and (ii)
one times the greater of (A) the target award you would have been eligible to
receive under the Bonus Plan in respect of the current year, regardless of any
limitations otherwise applicable to the Bonus Plan (i.e., the failure to have
completed any vesting period or the current measurement period, or the failure
to achieve any performance goal applicable to all or any portion of the
measurement period) or (B) the largest award earned (whether or not paid) under
the Bonus Plan in respect of any of the three years preceding the Termination
Date;


(b)            you will be immediately vested in any unvested portion of your
interest in the Defined Contribution Plan, and any portion which can not be
provided under the Retirement Savings Plan will be paid in accordance with your
latest election under the Company’s Nonqualified Deferred Compensation Plan;


 (c)          the Company shall pay to you, on the date six months and two days
after the applicable Termination Date, an amount in cash equal to one times the
average annual cost incurred by the Company, during the three calendar years
preceding the calendar year in which the Termination Date occurs, as a result of
your participation in all insured and self-insured employee welfare benefit
Plans and Perquisites in which you were entitled to participate immediately
prior to the Termination Date (or such fewer whole calendar years as you have so
participated).
 
A-4

--------------------------------------------------------------------------------

(d)       Notwithstanding the foregoing provisions of the Severance Package, (i)
if you are not a “Specified Employee” within the meaning of 409A of the Code as
of your Termination Date, then the above provided benefits will be provided
rather than six months and two days after the Termination Date, on the tenth day
following the Termination Date and (ii) upon your death after the Termination
Date any unpaid part of the Severance Package will be paid immediately.


Anything else in this Agreement to the contrary notwithstanding, if (i) your
employment with the Company is terminated in connection with a Change in
Control, (ii) you are entitled to the Severance Package, and (iii) your
Termination Date occurs within 6 months prior to the closing of the transaction
constituting a Change in Control, then all amounts to which you are or shall
become entitled to under this Agreement, shall be paid on the date 6 months
following the date of your termination of employment, provided that a Change in
Control has occurred in such 6 month period.
 
“Shares” means shares of Common Stock, $.01 par value, of the Company as of the
date of this Agreement, as the same shall be subsequently amended, modified or
changed.
 
“Termination Date” shall have the meaning given it by Section 2 of the
Agreement, provided that for purposes of the timing of any payment of
non-qualified deferred compensation under Code Section 409A, “Termination Date”
shall mean a “separation from service,” as defined in Section 1.409A-1(h) of the
U.S. Treasury regulations has occurred.
 
“Voting Securities” means, with respect to any corporation or business
enterprise, those securities which under ordinary circumstances are entitled to
vote for the election of directors or others charged with comparable duties
under applicable law.
 
 
A-5

--------------------------------------------------------------------------------